          Case 4:21-cv-00121-REB Document 17 Filed 04/01/21 Page 1 of 2




Vaughn Fisher, ISB No. 7624
Jennifer Hanway, ISB No. 9921
FISHER HUDSON SHALLAT
950 W. Bannock St., Ste. 630
Boise, ID 83702
Telephone: (208) 345-7000
Facsimile: (208) 514-1900
vaughn@fisherhudson.com
jennifer@fisherhudson.com
Ruth Anne French-Hodson, KSB No. 28492
Pro Hac Vice to be Applied for
SHARP LAW, LLP
5301 W. 75th Street
Prairie Village, KS 66208
Telephone: (913) 901-0505
rafrenchhodson@midwest-law.com
Attorneys for Plaintiffs


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

B & H FARMING; TYCHE AG. LLC; CERES
AG. LLC; and CEDAR DRAW, LLC on behalf of       Case No.: 4:21-cv-00121-REB
themselves and all others similarly situated,

                       Plaintiffs,
  vs.                                           PLAINTIFF TYCHE AG. LLC’S
                                                CORPORATE DISCLOSURE
SYNGENTA CORPORATION; BAYER
CROPSCIENCE INCORPORATED; BAYER                 STATEMENT
CROPSCIENCE LP; CORTEVA
INCORPORATED; BASF CORPORATION;
CARGILL, INCORPORATED; WINFIELD
SOLUTIONS, LLC; UNIVAR SOLUTIONS,
INCORPORATED; CHS INCORPORATED;
NUTRIEN AG SOLUTIONS, INC.;
GROWMARK, INCORPORATED; SIMPLOT
AB RETAIL SUB, INCORPORATED; TENKOZ
INC.; FEDERATED CO-OPERATIVES LTD.,

                       Defendants.




PLAINTIFF TYCHE AG. LLC’S CORPORATE DISCLOSURE STATEMENT - 1
         Case 4:21-cv-00121-REB Document 17 Filed 04/01/21 Page 2 of 2




       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Tyche Ag. LLC provides the following corporate

disclosures statement: Plaintiff Tyche Ag. LLC is not a subsidiary of a publicly held company, nor

is there a publicly owned company that owns 10% or more of Plaintiff Tyche Ag. LLC stock.


       DATED this 1st day of April, 2021.

                                                    FISHER HUDSON SHALLAT

                                                    /s/ Vaughn Fisher
                                                    Vaughn Fisher
                                                    Attorneys for Plaintiffs




PLAINTIFF TYCHE AG. LLC’S CORPORATE DISCLOSURE STATEMENT - 2
